t c memo united_states tax_court jerre marvine wood petitioner v commissioner of internal revenue respondent docket no 16390-05l filed date jerre marvine wood pro_se jeffrey s luechtefeld for respondent memorandum opinion wells judge the instant case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty pursuant to sec_6673 the issue we must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liability for taxable_year after considering respondent’s motion and petitioner’s response as supplemented we conclude that there remain no issues of material fact that require trial or hearing for the reasons stated below we shall grant respondent’s motion for summary_judgment and to impose a penalty pursuant to sec_6673 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue background at the time of filing the petition in the instant case petitioner resided in sarasota florida petitioner failed to file a federal_income_tax return or pay tax for taxable_year respondent prepared a substitute for return pursuant to sec_6020 and on date sent petitioner a notice_of_deficiency showing a deficiency of dollar_figure petitioner failed to petition this court and accordingly respondent assessed the deficiency plus additions to tax pursuant to sec_6651 and sec_6654 and interest on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner sent respondent a form request for a collection_due_process_hearing and 1petitioner does not dispute that she received the notice_of_deficiency accordingly this issue is deemed conceded see rule b attachments which contained nothing but frivolous tax_protester arguments on date petitioner sent respondent a letter captioned supplemental letter to request for collection_due_process_hearing in which petitioner continued to assert frivolous arguments respondent’s appeals officer reviewed petitioner’s correspondence and determined that all of petitioner’s contentions were frivolous on date respondent’s appeals officer sent petitioner a letter in which respondent notified petitioner that respondent had received petitioner’s request for a sec_6330 hearing and scheduled a telephone conference for date pincite p m respondent also offered petitioner the opportunity to reschedule the telephone conference and the opportunity to conduct the sec_6330 hearing through correspondence respondent’s letter also directed petitioner to an internal_revenue_service irs publication the truth about frivolous tax arguments available on the irs’s web site in letters dated july and petitioner continued to assert only frivolous tax_protester arguments on date the date of the scheduled telephone conference respondent’s appeals officer attempted to contact petitioner but was unsuccessful following the unsuccessful attempt to contact petitioner respondent’s appeals officer conducted petitioner’s sec_6330 hearing based on the correspondence received from petitioner respondent’s appeals officer determined that the proposed levy was appropriate and on date sent petitioner a notice_of_determination petitioner timely petitioned this court pursuant to sec_6330 respondent filed a motion for summary_judgment and to impose a penalty pursuant to sec_6673 on date and petitioner filed a response and a supplemental response on august and date respectively discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner had the opportunity to challenge the correctness of her tax_liability for but instead chose not to petition this court in response to the date notice_of_deficiency therefore petitioner’s underlying tax_liability for is not properly in issue and we review respondent’s determination to proceed with collection for an abuse_of_discretion the record in the instant case demonstrates that the only issues petitioner raised throughout the sec_6330 administrative process in her petition to this court and in her response as supplemented to respondent’s motion for summary_judgment and to impose a penalty pursuant to sec_6673 were frivolous tax_protester type arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir the record in the instant case demonstrates that respondent’s appeals officer was impartial had no prior involvement with petitioner and verified that all applicable laws and administrative procedures were followed accordingly we hold that respondent’s determination to proceed with the proposed levy to collect petitioner’s tax_liability for was not an abuse_of_discretion and that no genuine issue of material fact exists requiring trial respondent is entitled to summary_judgment sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case the record indicates that petitioner was warned that this court could impose a penalty if she persisted in raising frivolous tax_protester arguments despite being warned petitioner raised frivolous arguments throughout the sec_6330 administrative process in her petition to this court and in her response as supplemented to respondent’s motion accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
